Order entered August 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01470-CV

                 SAM GRIFFIN FAMILY INVESTMENTS-I, INC. D/B/A
                    BUMPER TO BUMBER CAR WASH, Appellant

                                               V.

                  DALLAS CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-10450-H

                                           ORDER
       We GRANT appellant’s August 12, 2013 motion for an extension of time to file a brief.

Appellant shall file its brief on or before Monday, August 19, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE